Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the Response after Ex Parte Quayle Action dated 09/23/2021. Of the previously presented claims 1, 3, 5 and 11, applicant amended claims 1, 3 and 5. Therefore, the claims 1, 3, 5 and 11 are pending.
The terminal disclaimer submitted for a parent application 14/944,935 (U.S. Patent No. 10,387,849) has been approved by the office on 06/17/2021.

Interview Summary
Examiner discussed the applicant’s Response to ex Pare Quayle Action to place application into a condition of allowance with applicant in a telephone interview held on 01/28/2022 and an interview of which is attached herewith.

EXAMINER’S AMENDMENT
The amendments include amendment to claims 1, 3 and 5 and incorporation of claim 11 into claims 1, 3 and 5 and cancel claim 11 and entered as examiner amendment as authorized by Mr. Geoffrey K. Pechie, Attorney (registration # 70,940) in telephone interviews held on January, 28, 2022 and an interview summary of which is attached herewith. Therefore, the claim 1, 3 and 5 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


1.	(Currently Amended) A fraud detection system comprising:
based on an attempted purchase meeting a constraint, a risk detection device configured to mark the attempted purchase as a fraudulent purchase when a first user device is at a first location at a time of the attempted purchase and a second user device is at a second location at the time of the attempted purchase, the second location being different than the first location,
wherein, when the first user device is at the first location and the second user device is at the second location, the fraudulent purchase is annotated on a first calendar belonging to the first user device and a second calendar belonging to the second user device, 
wherein, when the first user device is at the first location and the second user device is at the second location, a notification is sent to the first user device and the second user device; and 
wherein the annotated calendar and a payment authorization device that authorizes the attempted purchases communicate via a bi-directional feed.
2. (Cancelled).

3. 	(Currently Amended) A non-transitory computer-readable recording medium recording a program for fraud detection, the program causing a computer to perform:
based on an attempted purchase meeting a constraint, marking the attempted purchase as a fraudulent purchase when a first user device is at a first location at a time of the attempted purchase and a second user device is at a second location at the time of the attempted purchase, the second location being different than the first location,
wherein, when the first user device is at the first location and the second user device is at the second location, the fraudulent purchase is annotated on a first calendar belonging to the first user device and a second calendar belonging to the second user device, 
wherein, when the first user device is at the first location and the second user device is at the second location, a notification is sent to the first user device and the second user device; and 
wherein the annotated calendar and a payment authorization device that authorizes the attempted purchases communicate via a bi-directional feed.
4. (Cancelled).

5. (Currently Amended) A fraud detection method, comprising:
based on an attempted purchase meeting a constraint, marking the attempted purchase as a fraudulent purchase, via a risk detection device, when a first user device is at a first location at a time of the attempted purchase and a second user device is at a second location at the time of the attempted purchase, the second location being different than the first location,
wherein, when the first user device is at the first location and the second user device is at the second location, the fraudulent purchase is annotated on a first calendar belonging to the first user device and a second calendar belonging to the second user device, 
wherein, when the first user device is at the first location and the second user device is at the second location, a notification is sent to the first user device and the second user device; and 
wherein the annotated calendar and a payment authorization device that authorizes the attempted purchases communicate via a bi-directional feed.
6-10. (Cancelled)

11. (Cancelled) 
12. (Cancelled).
Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: based on an attempted purchase meeting a constraint, marking the attempted purchase as a fraudulent purchase, via a risk detection device, when a first user device is at a first location at a time of the attempted purchase and a second user device is at a second location at the time of the attempted purchase, the second location being different than the first location, wherein, when the first user device is at the first location and the second user device is at the second location, the fraudulent purchase is annotated on a first calendar belonging to the first user device and a second calendar belonging to the second user device, wherein, when the first user device is at the first location and the second user device is at the second location, a notification is sent to the first user device and the second user device; and wherein the annotated calendar and a payment authorization device that authorizes the attempted purchases communicate via a bi-directional feed
The reasons for allowance for all the other independent claims is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated May 17, 2021 see pages 5-7 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed 
The current combination of claim set provides a "technology-based solution" to a problem of a conventional information disclosing techniques for reducing fraudulent usage of registered credit cards/debit cards to authorize the transactions within the defined range but failing to consider secure transaction by requirement of presence of group of individuals and their devices and direct communication via device calendar of each device satisfying specific purchase constraints that will be involved in a transaction at a time of attempted purchases (see paragraph [002 and  0032]). The order combination elements of claims enables to detect the fraudulent transaction if group of individuals and their devices are not present together at the time of purchase subjected to meeting a required purchase constraint, automatically mark attempted purchases as a fraudulent and alert the each registered individual by notifying calendar of their devices and annotating it by bi-directional feed between a device calendar and a credit card authorization unit (see paragraph [0001, 0029, 0032, 0043 and 0058]). The claims are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Sobel et al. teach validation of credit card purchases based on contextual data gathered about user’s known location or intended location (see abstract, paragraph [0021-0023]). The prior art of Luk et al. teach peer location detection and determining identity of a user (see abstract). The non-patent literature of Hayhurst et al. disclosed location as fraud indicator for e-Commerce transactions (see abstract). The international prior art of Rewis et al. disclosed sending fraud notification to a mobile device if score meets or exceed threshold (see abstract). Therefore, claims 1, 3 and 5 are deemed to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        01/28/2022